UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAVIN DATRON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00088-D-1)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kavin Datron Williams, Appellant Pro Se. Shailika S. Kotiya,
William Glenn Perry, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kavin Datron Williams appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      Based on our review of the record, we conclude that

the district court did not abuse its discretion in denying the

motion based on the risk Williams poses to public safety.                         See

United   States    v.    Smalls,   720 F.3d 193,   195    (4th       Cir.   2013)

(“Whether to reduce a sentence and to what extent is a matter

within    the    district      court’s   discretion.”)           Accordingly,      we

affirm for the reasons stated by the district court.                     See United

States   v.     Williams,   No.    4:10-cr-00088-D-1       (E.D.N.C.       Oct.    7,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in    the    materials

before   this    court   and    argument     would   not   aid    the    decisional

process.


                                                                           AFFIRMED




                                         2